              Case 16-25467-AJC       Doc 126      Filed 02/11/20     Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

In re:

ANTONIO CRUZ and                                               Case No.: 16-25467-AJC
HADA CRUZ                                                      Chapter 11

      Reorganized Debtor.
__________________________/

              MOTION TO TEMPORARILY CLOSE BANKRUPTCY CASE
                      PRIOR TO ENTRY OF DISCHARGE

         Reorganized Debtor Antonio Cruz (“Debtor”) files this renewed motion to

temporarily close his bankruptcy case prior to entry of discharge and states as follows:

         1.      On August 1, 2019, Debtor filed his Chapter 11 Plan of Reorganization (D.E.

#65) (the “Plan”). The Plan was confirmed by the Court on February 25, 2019 (D.E. #106)

(the “Confirmation Order”).

         2.      Pursuant to the Plan, allowed general unsecured claims will receive a total

distribution of $30,000 over a term of 5 years commencing on the first day of the month

following the effective date of the Plan.

         3.      Pursuant to 11 U.S.C. §1141(d)(5)(A) and the Confirmation Order, absent a

separate order of Court, Debtor is not eligible to receive a discharge until all payments to

general unsecured creditors are completed.

         4.      Pursuant to 11 U.S.C. §350(a) and the Confirmation Order, the Debtor is

permitted to request that the Court close this bankruptcy proceeding prior to the entry of

Debtor’s discharge after the following events have occurred:

                 a)     Payment of the initial quarterly payment of Class 6 creditors;

                 b)     Payment of all outstanding United States trustee fees;

                 c)     Filing of all required post-confirmation operating reports; and
            Case 16-25467-AJC          Doc 126     Filed 02/11/20      Page 2 of 2




               d)      The filing of all outstanding federal income tax returns.

       5.      The Debtor certifies that the above four events have occurred or will occur

prior to any hearing on this motion.

       6.      Debtor will serve this motion and the accompanying notice of hearing to all

creditors and will file an appropriate certificate of service regarding same.

       WHEREFORE, Debtor requests the Court enter an order closing this bankruptcy

proceeding prior to the entry of the Debtor’s discharge and granting such further relief as is

deemed just and proper.

                                Attorney’s 2090-1(A) Certification

       I hereby certify that I am admitted to the Bar of the United States District Court for

the Southern District of Florida and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).

                                                Respectfully Submitted,

                                                HOFFMAN, LARIN & AGNETTI., P.A.
                                                909 North Miami Beach Blvd., Suite 201
                                                North Miami Beach, FL 33162
                                                Telephone:   (305) 653-5555
                                                Facsimile:   (305) 940-0090
                                                E-mail:      mshoffman@hlalaw.com

                                                /s/ Michael S. Hoffman
                                                Michael S. Hoffman
                                                Florida Bar No.: 41164
